                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-6159 FMO                                           Date   August 14, 2019
 Title           In re Philip Oran Dodson



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                          None Present
                   Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiff(s):                Attorneys Present for Defendant(s):
                    None Present                                           None Present
 Proceedings:            (In Chambers) Order to Show Cause


      The court is in receipt of Philip Oran Dodson’s (“appellant”) Notice of Appeal. (See Dkt. 1).
The Notice of Appeal was filed on July 17, 2019, (see id.), and identifies a bankruptcy court order
issued on May 15, 2019, as the subject of the appeal. (See id. at 2).

        “A party to a bankruptcy proceeding has fourteen days to appeal a bankruptcy judge’s
order.” In re Ozenne, 841 F.3d 810, 814 (9th Cir. 2016) (citing Fed. R. Bankr. P. 8002(a)(1)). In
turn, this “14–day time deadline in Rule 8002(a) . . . is a jurisdictional requirement.” In re Wilkins,
587 B.R. 97, 103 (9th Cir. B.A.P. 2018).

        Based on the foregoing, IT IS ORDERED THAT no later than August 26, 2019, appellant
shall show cause, in writing, why this action should not be dismissed pursuant to Fed. R. Bankr.
P. 8002 for lack of appellate jurisdiction. Failure to do so shall result in the dismissal of this action
for lack of jurisdiction, failure to prosecute, and/or failure to comply with a court order. See Fed.
R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).




                                                                                   00       :     00

                                                          Initials of Preparer            vdr




CV-90 (01/13)                             CIVIL MINUTES - GENERAL                                Page 1 of 1
